Title: To George Washington from Guy Carleton, 6 April 1783
From: Carleton, Guy
To: Washington, George


                        
                            Sir,
                            New York April 6th 1783.
                        
                        A Packet from England arrived in this Port last night, by which I have dispatches from Mr Townshend, one of
                            His Majesty’s principal Secretaries of State, communicating official intelligence, that preliminary articles of peace with
                            France, and Spain were signed at Paris on the 20th January last, and that the ratifications have been since exchanged at
                            the same place.
                        The King Sir, has been pleased, in consequence of these events, to order proclamation to be published
                            declaring a cessation of arms as well by Sea as land; and His Majesty’s pleasure signified, that I should cause the same
                            to be published in all places under my command, in order that His Majesty’s subjects may pay immediate and due obedience
                            thereto, and such proclamation I shall accordingly cause to be made on Tuesday next, the eighth instant. In consequence
                            thereof, and in conformity to the articles of peace, all our prisoners of War are to be set at liberty and restored, with
                            all convenient dispatch, entertaining no doubt but that similar measures will be taken on the part of the United States of
                            America; In like manner, no doubt can be entertained, but that Congress in conformity to the 5th Article of the
                            provisional treaty, will lose no time in earnestly recommending to the legislatures of the respective states, to provide
                            for the restitution of confiscated estates, and to reconsider and revise all laws of confiscation that they may be rendered
                            perfectly consistent, not only with justice and equity, but with that spirit of conciliation which on the return of the
                            blessings of peace should universally prevail.
                        And I am further to inform your Excellency, that an instrument of accession to the suspension of hostilities
                            by the States General of the united provinces having been received in England, a cessation of arms with those States has
                            been thereupon included in the proclamation.
                        Upon this great occasion Sir, I am to offer my strongest assurances, that during the short period of my
                            command here, I shall be ready and earnest to cultivate that spirit of perfect good will, which between the united states
                            of america and the King of Great Britain, and the Subjects and the citizens of both countries will I trust always remain.
                            I am with much consideration Your Excellency’s most obedt and most humble servant
                        
                            Guy Carleton
                        
                    